EXHIBIT 3(ii) BY-LAWS OF BASIC EARTH SCIENCE SYSTEMS, INC. ARTICLE I OFFICES SECTION1.REGISTERED OFFICE.The registered office shall be established and maintained at the office of The Corporation Trust Company, in the City of Wilmington, in the County of New Castle, in the State of Delaware, and said corporation shall be the registered agent of this corporation in charge thereof.(Amended by 6-14-71 minutes.) SECTION2.OTHER OFFICES.The corporation may have other offices, either within or without the State of Delaware, at such place or places as the Board of Directors may from time to time appoint or the business of the corporation may require. ARTICLE II MEETINGS OF STOCKHOLDERS SECTION1.ANNUAL MEETINGS.Annual Meetings of stockholders shall be held on the third Thursday of July, if not a legal holiday, and if a legal holiday, then on the next succeeding business day, either within or without the State of Delaware, at 10:00 o’clock a.m. local time, or at such other date and time as shall be designated from time to time by the Board of Directors and stated in the notice of the meeting, which meeting shall be for the election of Directors and for such other business as shall be stated in the notice of the meeting. The record date for determining stockholders entitled to notice of and to vote at the Annual Meeting of the Stockholders shall be at the close of business on a date as may be designated by the Board of Directors within the time permitted and specified by the General Corporation Laws of Delaware.(Amended by Resolution at 5-21-70 Directors’ meeting, reamended by Resolution at 6-9-70
